Citation Nr: 0919613	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to July 
2004.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 RO in Roanoke, 
Virginia rating decision, which denied the claims on appeal.  
Jurisdiction over the appeal was transferred to the Detroit 
RO during the pendency of the appeal.

This case was previously before the Board and remanded in 
October 2008, to afford the Veteran a previously requested 
personal hearing before a Veterans Law Judge at the local RO 
(Travel Board hearing).  In compliance with the remand 
instructions, the RO contacted the Veteran regarding the 
Travel Board hearing.  At that time, the Veteran indicated 
that she no longer desired either a Travel Board hearing or a 
live videoconference hearing with the Board.  The Board 
considers this statement to be a waiver of her right to a 
hearing before the Board and, therefore, the matter is once 
again properly before the Board.

The Board notes that in her April 2009 written brief 
presentation the Veteran's representative requested that the 
Board refer a claim for gastroesophageal reflux disease 
(GERD) to the RO.  The representative claimed the condition 
had been diagnosed during an August 2005 VA examination.  The 
issue of entitlement to gastroesophageal reflux disease is 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a low back disability currently exists.

2.  The competent medical evidence of record does not support 
a finding that an ulcer disability currently exists.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, and 3.304 (2008).

2.  Ulcers were not incurred in or aggravated by active 
service, nor may they be presumed to have occurred therein.  
See 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in August 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to the claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The Board notes that the 
Veteran was provided a separate VA examination for each of 
the above-listed claims in August 2005, at which he was not 
diagnosed with a low back disorder, ulcers, or other 
condition linked to military service.  The Board finds these 
examination reports to be thorough and complete with respect 
to the Veteran's claims for service connection for a low back 
disorder and ulcers.  The Board notes that the examiners 
preparing the reports each reviewed the Veteran's claims 
folder.  The Board finds these examination reports sufficient 
upon which to base a decision with regards to the claims.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including peptic ulcers 
(gastric or duodenal), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
In the instant case, there is no presumed service connection 
because there was not a diagnosis of current ulcers during 
service or indication in the claims file of a diagnosis of 
ulcers after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Low Back Disorder

The Veteran alleges she has a low back disability due to her 
military service.  Specifically, she claims that the 
condition developed over her time in service during periods 
of physical training and exercise.  The pertinent inquiry is 
whether the Veteran has a current low back disability related 
to an in-service low back injury or any other incident of 
service.   The Board concludes based on the evidence she does 
not.

The Board notes that the Veteran's service treatment records 
contain reports of low back pain during service.  In May 
2004, the Veteran reported left lower back pain, increasing 
in intensity with activity.  Examination revealed limitation 
of forward and right lateral flexion and left paraspinal 
muscle spasm.  The assessment listed "back pain" and the 
Veteran was prescribed Robaxin and motion for the pain.  
Dated several days later, the Veteran reported in her 
separation examination paperwork "frequent lower back 
pain."  Additional complaints of low back pain are also 
included in the service treatment records, but no diagnosis 
of any low back disability. 

After service, the Veteran acknowledges that she has not 
sought treatment from the VA or any private physician for her 
low back condition.  

The veteran was afforded a VA examination in August 2005 
where the examiner did not confirm a current low back 
condition.  The Veteran reported to the examiner pain onset 
two (2) years previously and that she took Motrin or Tylenol 
for the pain.  The examiner noted the Veteran's reports of 
low back pain and treatment in service.  Examination revealed 
no structural or neurological irregularities.  Testing 
revealed limitation of flexion to 75 degrees with complaint 
of pain.  Extension was to 30 degrees with pain and left and 
right lateral flexion were each to 30 degrees without pain.  
The examiner found no evidence of incoordination, weakness, 
or fatigability.  Finally, the examiner's diagnosis found 
"Normal lumbosacral spine without any neurological 
deficiency.  History of chronic back pain in the past."    

The claims file includes no medical diagnosis of a current 
chronic low back disability and, indeed, there is a medical 
diagnosis of a "normal" lumbosacral spine.  Despite 
multiple requests and opportunities from the RO, the Veteran 
failed to provide any medical evidence of a current low back 
disability.  The law is clear that in order for service 
connection to be granted, a veteran must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  In the absence of evidence of a current diagnosed 
disability of the low back, therefore, service connection may 
not be granted. 
 
To the extent that the Veteran is asserting that she in fact 
does have a current disability of the low back, laypersons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Any such 
statements offered in support of the Veteran's claim are not 
competent medical evidence and are outweighed by the medical 
records, which are devoid of references to the disabilities 
alleged. 
 
While the Board acknowledges the Veteran's complaints of pain 
during and after service and the limitation of forward 
flexion observed during service and the August 2005 VA 
examination, a symptom alone, such as pain or limitation of 
motion, absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted). 
 
The Board finds that the lack of a current diagnosed 
disability is dispositive of this appeal.  However, even 
assuming a current diagnosis of a low back disorder, the 
Veteran's claim would still fail for a lack of a medical link 
between the current low back disability and an incident or 
event in service. 

The Board acknowledges the Veteran is competent to describe 
experiencing pain and other symptoms in her back during and 
after service, and her testimony in that regard is entitled 
to some probative weight.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, even when a veteran is 
asserting continuity of symptomatology after service, there 
still must be medical evidence relating a current disability 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  As discussed above, a competent VA 
health care specialist considered the Veteran's reported 
history, and conducted a thorough physical examination, but 
was unable to relate any current back disability to an in-
service back injury.  

As no other medical professional has ever linked any current 
low back condition to an injury sustained in service, and, in 
fact, the medical evidence currently of record does not 
identify any current low back disorder, the Board finds the 
opinion of the VA examiner the most probative and persuasive 
evidence of record.

In summary, the evidence of record does not establish the 
existence of a current diagnosed chronic low back disability, 
nor a medical link between any current low back disability 
and any incident or occurrence in service.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).



Ulcers

The Veteran alleges she has ulcers or ulcerative disability 
due to her military service.  Specifically, she claims that 
the condition developed in approximately October 2003, when 
she began experiencing near daily abdominal pain after 
eating.  The pertinent inquiry is whether the Veteran has 
ulcers, non-ulcer dyspepsia, or other gastrointestinal 
disability that has been related to her military service.   
The Board concludes based on the evidence she does not.

The Board notes that the Veteran's service treatment records 
contain reports of stomach or abdominal pain beginning in 
April 2002, when the Veteran reported abdominal cramping with 
vomiting and diarrhea.  Her problems were attributed to 
possible food poisoning.  In November 2002 the Veteran 
reported stomach pain and received an assessment/diagnosis of 
gastritis.  In October 2003 the Veteran reported nausea and 
vomiting with abdominal pain.  The assessment listed 
abdominal pain, GERD, GB disease, and viral gastroenteritis.  
The Veteran was prescribed medication for the condition.  The 
Veteran received an ultrasound of the right upper quadrant of 
the abdomen, the findings of which were normal.  In November 
2003 she was diagnosed as having either dyspepsia or an 
ulcer.  In December 2003, the Veteran received an upper GI 
endoscopy, which revealed "gastric erosions and a healed 
antral ulcer," which was attributed as likely due to non-
steroidal anti-inflammatory medication.  In May 2004, in her 
separation examination, the Veteran complained of upper 
abdominal tenderness with rebound.  The separation 
examination report included a notation of chronic dyspepsia 
and a diagnosis of dyspepsia/GERD.  An active/chronic ulcer 
disability was not identified.

After service, the Veteran acknowledges that she has not 
sought treatment from the VA or any private physician for 
ulcers, dyspepsia, or other gastrointestinal condition.    

The veteran was afforded a VA examination in August 2005 
where the examiner did not confirm current/active ulcers or 
ulcerative disability.  The Veteran admitted that after 
service she had neither seen any doctors nor taken any 
medication for any gastrointestinal condition.  She did 
report continuity of pain in the abdomen since service, 
experienced after eating and lasting for several hours.  
Examination and testing, including CBC and upper GI series.  
The examiner's diagnosis was "Gastritis and acid reflux 
disease, by history, current UGI revealed no significant 
abnormalities."      

Thus, the Veteran does have a medical diagnosis of a current 
gastrointestinal condition, but not including ulcers or 
dyspepsia.  These diagnoses, moreover, were based solely on 
the Veteran's history and not her current condition, which 
the examiner found to be essentially normal.  There is no 
evidence of a current diagnosis of ulcers or an ulcerative 
condition based on the Veteran's current symptoms.  As noted 
above, the Veteran must have a current disability in order 
for service connection to be granted.  See Rabideau, supra.  
In the absence of evidence of a current diagnosis of ulcers 
or an ulcerative disability; therefore, service connection 
may not be granted. 
 
As noted above, the Veteran is competent to describe 
continuity of symptoms such as abdominal pain, but is not 
competent to diagnose complex medical conditions, such as 
dyspepsia or ulcers.  See Espiritu, supra; 38 C.F.R. § 3.159 
(a)(1).  Any such statements offered in support of the 
Veteran's claim are not competent medical evidence and are 
outweighed by the medical records, which are devoid of 
references to the disabilities alleged.  Again, complaints of 
pain without a diagnosis of an underlying disorder are not 
sufficient to grant service connection.  See Sanchez-Benitez, 
supra. 
 
The Board finds that the lack of a current diagnosis of 
ulcers is dispositive of this appeal.  However, even assuming 
the current diagnoses of gastritis and acid reflux disease, 
by history, are sufficient to establish service connection 
for those conditions, the Veteran's claim would still fail 
because there is a lack of evidence of ulcers.  Ulcers and 
gastritis/GERD are different disease entities.  Again, there 
is competent medical evidence showing a current diagnosis of 
ulcers.  

In summary, the evidence of record does not establish the 
existence of a current diagnosis of ulcers.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for ulcers is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


